Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YI MEI KE, a/k/a Yimet Ke

on behalf of herself and others similarly situated,

Plaintiff,
-against-

J R SUSHI 2 INC
d/b/a JR Sushi 2,
FAMOUS SICHUAN NEW YORK INC
d/b/a Famous Sichuan,
YUKWAH KWOK CHENG,
KAI TUAN WANG,
XIN WANG
RUI YANG
a/k/a Ruifeng Yang
a/k/a Rui Feng Yang
a/k/a Jane Doe,
ZINN WANG
a/k/a Zi Wang
a/k/a John Doe, and
HENRY ZHANG,

Defendants.

 

Case No.: 1:19-cv-07332

 

MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTION FOR
CONDITIONAL CERTIFICATION

   

ery, 2" Floor

ork, New York 10013
Tel: (212) 964-5339

Email: yilinlaw@yahoo.com
Attorney for Defendants

JR Sushi 2 Inc, Kai Tung Wang
And Xin Wang
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 2 of 23

Contents

TABLE OF AUTHORITIES voecccccccceecescsseecevsessreescssesseusnesereesersenteseeteeees Error! Bookmark not defined.
PROCEDURAL HISTORY uicc.ccccscsecceseeeceessceccessuntecesenscessesseeesesveeseususesscsusessusessesunseessnurnesssneresesenneresenersesnes 2

PLAINTIFF FAILED TO SHOW THAT CONDITIONAL CERTIFICATION OF A COLLECTIVE
ACTION BY THE COURT IS WARRANTED... eccccescces cree cnseeeneenneesseecessseneesnenenseensaenssenseties 2

tm

th

A. Standard of Review and Requirements for Conditional Certification Of a ......ccsecsesetteteeeees 2
Collective Action Under the Federal Labor Standards Act.o....cccccccsccesseseessessesesessseseereneeeeeneseesnees 2
B. Plaintiff Failed to Show Sufficient Evidence of a Factual Nexus ..........cccscseeseseeseeseteeseeneeensees 6
Which Binds Them to Potential Members of the Collective... cisencsssesseerceeessseesersceenersseesseseeeeees

C. Plaintiff Cannot Show that Potential Collective Members Were Victims of a Common Policy or
Plan that Violated the Law .........cccccccessccsseceseseesecsecneenereneeeeseesereeeseseseesesecsessussecssassnessseassusnacseesaeentens 10

THE COURT SHOULD DENY PLAINTIFF’S REQUEST FOR INFORMATION FOR
INDIVIDUALS WITH A CAUSE OF ACTION DATING BACK TO AUGUST 6, 2016 BECAUSE
PLAINTIFF HAS NO STANDING TO BE A REPRESENTATIVE AND THEIR CLAIMS ARE
OUTSIDE THE STATUTE OF LIMITATIONS AND THEY CANNOT JOIN THE COLLECTIVE. 11

EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS IS NOT APPROPRIATE IN THIS

PLAINTIFF’S PROPOSED NOTICE OF PENDENCY IS IMPROPER ..........:::e:eseeseteesteseresreeeees LB

AN ORDER TO PUBLISH THE NOTICE OF PENDENCY IN AN ABBREVIATED FORM AT
DEFENDANTS’ EXPENSE WOULD BE IMPROPER... cecceseecesesreeseessesseeseseeereeeeresteeseereerseevees 16

PUBLICATION AND DISTRIBUTION OF AN OPT-IN NOTICE VIA ELECTRONIC MEDIA IS
OVERBROAD AND IMPROPER .....ccscssssesseneneetienseeerseesersessenerrenapeaeeenennseereaggeeqeaesagenastaerscesesntennesneeas 17

CONCLUSION ....ccccccsseecnteetnieteteeseneesenseesetneeesceseseecsuasesaeeneeseessesceeeseseesssassneeressasseeesesseeeeneesnansersnaneeneesnaas 19
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 3 of 23

TABLE OF AUTHORITIES

Cases

Alli v. Boston Market Co., Civil No. 3:10-cv04 (JCH),

2011 WL 4006691 (D. Conn. March 31, 2012) ccc cccccsecsecesseesseeeeeeeesecsecteesaeessserecesaeseseseeaeeneeaes 4
Armstrong v. Weichert Realtors, Civil No. 05-3120, 2006 WL 1455781, (D.N.J. May 19, 2006)... ]
Barfield v. N.Y.C. Health and Hospitals Corp., 05-CV-6319 (IRS),

2005 WL 309870 (S.D.N.Y. Nov. 18, 2005) oo... ccceecceeceececeecseeaceereesecaeseesseeaseateseecaessesetteestieeaseniaeasesneane 4
Bowens v. Atl. Maint. Corp., 546 F.Supp.2d 55, 84-85 (E.D.N.Y. 2008)... cccccecceceseeesecnscnseeetesuesnensenss 15
Cerbone v. International Ladies’ Garment Workers’ Union, 768 F.2d 45 (2d Cir. 1985) cece 12
Diaz v. S & H Bondi’s Department Store, Inc., No. 10 Civ. 7676 (PGG),

2012 WL 137460 (S.D.N.Y. Jan. 18, 2012) occ cceeecsecsecsecseteesesecsecaesaesaeeaeceessessecerteesenesaeeeetenetiee 15
Dreyer vy. Altchem Environmental Services, Inc., Civil No. 06-2393,

2007 WL 7186177 (D.N.J. Sept. 25, 2007)......ccccccscecessessecsesseecesetececsecaeenececseesreeaesaesersersesesaecasenaneanens 1
Fang v. Zhuang, No. 10-CV—1290 (RRM)(JMA), 2010 WL 5261197 (E.D.N.Y. Dec. 1, 2010)... 16
Fasanelli v. Heartland Brewery, Inc., 516 F.Supp.2d 317 (S.D.N.Y. 2007) 0... .cceccessessesetseesetsesserseeseees 14
Guzman y. VLM, Inc., No. 07-CV-1126 (JG)(RER),

2007 WL 2994278 (E.D.N.Y. Oct. 11, 2007) oo... eececceceeseesecseeeeeseessussssssesnesseeseevesetesessessescnetseengenieesees 15
Hoffman v. Sbarro, 982 F.Supp. 249 (S.D.N.Y. 1997) oe eeeceecceeeeeteesesecessessenseeescerseersneneensensneesarenenses 11
Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 169, 170 (1989)... cceceeseseessereteeserssenteetteerseeener dy O
Holland v. Florida, 560 U.S. 631 (2010) ..ccccccccsssressenesereseeeeesereseeereearsepsepereeneeseepeseresaseasesassarenessetseeeaeeas 13
Horne v. United Services Auto Ass’n, 279 F.Supp.2d 1231 (M.D. Ala. 2003) uo... cccceccccesetseccsessscesseeneeeenes 5
Inre Milos Litig., No. 08 Civ. 6666(LBS), 2010 WL 199688 (S.D.N.Y. Jan.11, 2010)... eeeeecseeretreeneees 15
Iriarte v. Redwood Deli & Catering, Inc., No. 07-CV-5062(FB)(SMG),

2008 WL 2622929 (E.D.N.Y. June 30, 2008)... cecccecseesesssssseseecsessecsscnecsaceatsecseeeeeesesaesrerseensenseeeees 15
Johnson v. Nyack Hosp., 86 F.3d 8 (2d Cir. 1996) .....eccccceccesesscesceseeeeeereeseeaeeersesessecsavsusaassevaneneseaseraseeesnes 12
Lassen v. Hoyt Livery Inc., No. 3:13-cv-01529 (JAM),

2014 WL 4638860 (D. Conn. Sept. 17, 2014) oe ec cccecsceesseeseeeeceeeeeeeaeserseeeesessaeseseausensensbedebessadeaeeaes 15
Levinson v, Primedia Inc., No. 02-CV-222 (CBM), 2003 WL 22533428 (S.D.N.Y. Nov. 6, 2003)...........4
Lujan vy. Cabana Management, Inc., 2011 WL 317984 (E.D.N.Y. Feb. 1, 2011) oo. ceeeeeeeeeeseeseseeeeeees 14
MacGregor v. Farmers Ins. Exch., 10-CV-02088,

2011 U.S. Dist. LEXTS 80361 (D.S.C. July 22, 2011)... cc cccecccsesseessseessserscsecceserecsseeeseesseeseeasesseasenes 6
Mark v Gawker Media LLC,

24 Wage & Hour Cas 2d (BNA) 991 (SDNY Mar. 5, 2015)... ce eeecesscesteessseetersseeseeesees 18,19
Marsh v. Tauck Inc., No. 3:04CV220 (WWE), 2005 WL 1221626 (D. Conn. June 9, 2005)... eee 15
Martin v. Sprint/United Management Company, No. 15 Civ. 5237 (PAE),

2016 WL 30334 (S.D.NLY. Jan. 01, 2016)... cc ecccceeeesecseeseeeeseeseeeesecseensesneeeesarensesseseesarsesecsesiesenesneeness 15
McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 422 (S.D.N.Y. 2012) vo... eesesssestestseetseeteesteeterned
Meta v. Foodbridge LLC, No. 14 Civ. 8754, 2015 WL 3457293, at *2 (S.D.N.Y. June 1, 2015)... 3
Mike v. Safeco Ins. Co. of Am., 274 F.Supp.2d 216 (D. Conn, 2003)... cceccsscesssessseeseesesetecsssessuscisesssesanens 5
Morales v. Plantworks, Inc., 05-CV-2349 (DC), 2006 WL 278154 (S.D.N.Y. Feb. 2, 2006)........:c:seseereee 4
Myers v. Hertz Corp., 624 F.3d 537, 554, 555, 556 (2d. Cir. 2010)... ceecescsccecseetseetseetseeteeenneenaees 2, 3, 5,6
Neary v. Metro. Prop. & Cas. Ins. Co., 517 F.Supp.2d 606 (D. Conn, 2007)... cecssceceesereeseesecsetsnenentenesee 2
Pace v. DiGuglielmo, 544 U.S. 408 (2005) w.ecccccscseseseseseectesscienereseneeaessessesesesieeseseeeeseesessesteueneesesentas 13
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 4 of 23

Pippins v. KPMG LLP, No. 11 Civ. 0377 (CM) (JLC), 2012 WL 19379 (S.D.N.Y. January 3, 2012)........ 3
Prizmic v. Armour, No. 05-CV-2503 (DLI) (MDG), 2006 WL 1662614 (E.D.N.Y. June 12, 2006).......... 4
Qing Gu v. T.C. Chikurin, Inc., No. 13 Civ. 2322 (SJ)(MDG)

2014 WL 1515877, at *3 (E.D.N.Y. April 17, 2014)... cccceecesercenseeessetseterersnerssenenaeeessracenenesersueaes 4
Reyes v. Nidaja, LLC, No. 14, Civ. 9812, 2015 WL4622587, at *2-3 (S.D.N.Y. August 3, 2015)........00.. 9
Rick Bus Co., 743 F. Supp. 2d at 387... csccscccsesenscssesssssssscsscsesessscsssscsessscsesssescnssssssssessseesseesssevaenessaiaey 1
Rubery v. Buth-Na-Bodhaige, Inc., 569 F Supp.2d 334 (W.D.N.Y. 2008)... .cceceseessseesereeeeresesersnseneseens 16
Sanchez v. JMP Ventures, L.L.C., No. 13 Civ. 7264 (KBF),

2014 WL 465542 (S.D.N.Y. Jan. 27, 2014) cece eceeecnsesereeeseeseneensnaenssessevarnernsceranenereereavaserenseerats 3,9
Sherril v. Sutherland Global Services, Inc., 487 F.Supp.2d 344, (W.D.N.Y. 2007). ..cccssseeseeeereseeeecsene 17
Trinidad v. Pret A Manger (USA) Lid., 962 F.Supp.2d 545 (S.D.N.Y. 2013) ..cccessesecssseensesseceeeeneenenees 16
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)... ceceeeccsesecseeeseeereesseesneeeresensesseevussunenavessesrssenseraeeees 6
White v. Rick Bus Co., 743 F. Supp. 2d 380 (D.N.J. 2010)... eeccesscecesesensessesessseseesregenssisensersssaneeeersensens 1
Statutes
29 U.S.C. § 255(a).. .xessessonsanannncuananmonnencestomne nn rsennsiemnanenernteicennmsnenturmsnnnnnamnmmnnemcememmonns-- LL, 12
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 5 of 23

PRELIMINARY STATEMENT

 

JR Sushi 2 Inc, Kai Tung Wang and Xin Wang (collectively “Defendants”), submit this
memorandum of law in opposition to Plaintiff Yi Mei Ke (“Plaintiff”) motion for conditional
certification under the Fair Labor Standards Act (“FLSA”).

Based upon nothing but Plaintiff's own anecdotal allegations, Plaintiff seeks conditional
certification of a collective that comprises all current and former “non-managerial employees”,
who worked for Defendants. This broad category, by Plaintiff's own admission, comprises of
both tipped and non-tipped employees. While Plaintiff's burden on conditional certification is
low for preliminary conditional collective certification, this burden is not non-existent, and
certification is not automatic. White v. Rick Bus Co., 743 F. Supp. 2d 380, 387 (D.N.J. 2010);
Dreyer vy. Altchem Environmental Services, Inc., Civil No. 06-2393, 2007 WL 7186177, at *2
(D.N.J. Sept. 25, 2007); Armstrong v. Weichert Realtors, Civil No. 05-3120, 2006 WL 1455781,
at *1-2 (D.N.J. May 19, 2006). Rather, the low burden of requiring Plaintiff to make at least a
modest actual evidentiary showing that there are other employees “similarly situated” serves as
an important guard against wasteful, inefficient, and unjust litigation. Rick Bus Co., 743 F. Supp.
2d at 387. Plaintiffs offering here, supported only by limited, contradictory, anecdotal hearsay,
is inadequate to meet even the modest evidentiary showing at this step.

Additionally, the all-encompassing collective, including all “non-managerial employees”
proposed by Plaintiff is overbroad, as Plaintiff, a sushi chef and a waiter, have failed to establish
any factual nexus whatsoever between themselves and all of the other “non-managerial
employees” of the Defendants. Accordingly, Plaintiff's motion for conditional certification at

this step should be denied in its entirety.
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 6 of 23

PROCEDURAL HISTORY

Plaintiff Yi Mei Ke filed the original complaint on August 6, 2019 (the “Complaint”).
The Complaint alleged violations of the Fair Labor Standards Act, and New York Labor Laws.
On February 12, 2020, submitted her Frist Amended Complaint, Defendants answered the First
Amended Complaint on March 13, 2020. A Conference was held on May 13, 2020 and the
Court issued Initial Case Management Order. In compliance with the Order, the parties are

undertaking discovery.

ARGUMENT

I.
PLAINTIFF FAILED TO SHOW THAT CONDITIONAL CERTIFICATION OF A
COLLECTIVE ACTION BY THE COURT IS WARRANTED

A. Standard of Review and Requirements for Conditional Certification of a
Collective Action Under the Federal Labor Standards Act

The Fair Labor Standards Act (“FLSA”) provides a private cause of action against an
employer “by any one or more employees for and in behalf of himself or themselves and other
employees similarly situated.” 29 U.S.C. § 216(b). Collective actions under the FLSA require
potential class members to opt into the case. See id.; Weng v. Kung Fu Little Seamed Buns
Ramen Inc. 17 Civ. 273 (LAP), 2018 WL 1737726, at *2 (S.D.N.Y. Mar. 26, 2018); Neary v.
Metro. Prop. & Cas. Ins. Co., 517 F.Supp.2d 606, 618 (D. Conn. 2007). The District Court has
discretion, in appropriate cases, to implement § 216(b). Myers v. Hertz Corp., 624 F.3d 537, 554
(2d. Cir. 2010). For a collective action under 29 U.S.C. § 216(b) to be certified and proceed to

trial, employees bringing the action must demonstrate that they are similarly situated to potential
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 7 of 23

collective members. 29 U.S.C. § 216(b). The FLSA, however, does not define “similarly
situated,” nor does it prescribe a method for certifying a collective action. See id. The Second
Circuit utilizes a two-step method for determining whether a case should be certified as a
collective action under FLSA and to allow “potential Plaintiff of the pendency of the action of
their opportunity to opt-in as represented plaintiff.” Myers, 624 F.3d at 554-555; Neary, 517
F.Supp.2d at 618. “This process entails analysis of whether prospective Plaintiff are ‘similarly
situated’ at two different steps: an early ‘notice step’ and again after discovery is fundamentally
complete.” Meta v. Foodbridge LLC, No. 14 Civ. 8754, 2015 WL 3457293, at *2 (S.D.N.Y. June

1, 2015)(citing McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 422 (S.D.N.Y. 2012).

At the first step, commonly referred to as conditional certification, the court determines
whether notice of the action should be issued to potential opt-in Plaintiff and whether the action
should proceed initially as a collective action. Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165,
169 (1989); Neary, 517 F.Supp.2d at 618. Before facilitation of notice, Plaintiff must make a
modest factual showing demonstrating that they and potential opt-in Plaintiff together were
victims of a common policy or plan that violated the law. Myers, 624 F.3d at 555; Neary, 517
F.Supp.2d at 618. “To meet this standard, Plaintiff must proffer ‘substantial allegations’ of a
factual nexus between the named Plaintiff and potential opt-in Plaintiff with regard to their
employer’s alleged FLSA violation.” Pippins v. KPMG LLP, No. 11 Civ. 0377 (CM) (JLC),
2012 WL 19379, at *6 (S.D.N.Y. January 3, 2012). Plaintiff can satisfy this burden by showing
that there are other employees who are similarly situated with respect to their job requirements

and pay provisions. Myers, 624 F.3d at 555.

However, Plaintiff cannot rely on unsupported assertions, id., or conclusory allegations.

Sanchez v. JMP Ventures, L.L.C., No. 13 Civ. 7264 (KBF), 2014 WL 465542, at *3 (S.D.N.Y.

3
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 8 of 23

Jan. 27, 2014). Plaintiff must provide “actual evidence of a factual nexus” between their
situation and those of the putatively “similarly situated” employees. Qing Gu v. T.C. Chikurin,
Inc., No. 13 Civ. 2322 (SJ\(MDG), 2014 WL 1515877, at *3 (E.D.N.Y. April 17, 2014). There
must be some identifiable factual nexus which binds the named Plaintiff and the potential class
members together as victims of a common policy or scheme. Alli v. Boston Market Co., Civil
No. 3:10-cv04 (JCH), 2011 WL 4006691, at *1-2 (D. Conn. March 31, 2012); Weng, 2018 WL
1737726, at *3. Courts have denied collective certification where the Plaintiff were unable to
prove, beyond their own conclusive assertions, that they are similarly situated with potential
class members. See, e.g., Levinson v. Primedia Inc., No. 02-CV-222 (CBM), 2003 WL
22533428, at *1-2 (S.D.N.Y. Nov. 6, 2003) (denying plaintiff's request for notice to potential
class members where plaintiff failed to support their allegations of a company-wide policy with a
factual showing that extended beyond his own circumstances); Prizmic vy. Armour, No. 05-CV-
2503 (DLI) (MDG), 2006 WL 1662614, at *2 (E.D.N.Y. June 12, 2006) (stating that “actual
evidence of a factual nexus between [plaintiff's] situation and those they claim are similarly
situated, rather than mere conclusory allegations” are required); Morales v. Plantworks, Inc., 05-
CV-2349 (DC), 2006 WL 278154, at *3 (S.D.N.Y. Feb. 2, 2006) (denying motion for conditional
class certification where motion was based on conclusory allegations and Plaintiff offered
nothing of evidentiary value); Barfield v. N.Y.C. Health and Hospitals Corp., 05-CV-6319 (JRS),
2005 WL 309870 (S.D.N.Y. Nov. 18, 2005) (denying plaintiff's motion for conditional
collection action certification where plaintiff did not present sufficient evidence that she and

potential Plaintiff together were victims of a common policy or plan that violated the law).

The second step of the collective certification process typically occurs at the close of

discovery upon the filing of a defendant’s motion for decertification. Here the court undergoes
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 9 of 23

an inquiry into whether the action should be certified as a collective action and proceed to trial as
such. The court will investigate whether Plaintiff who have opted in are in fact similarly situated
to the name Plaintiff. If they are not, the action may be decertified, and the opt-in Plaintiffs

claims may be dismissed without prejudice. Myers, 624 F.3d at 555.

A Motion for Conditional Certification asks the Court to exercise its judicial discretion,
in the interest of efficient case management, to open an action to other parties. The impact of
this request on the employer cannot be understated. The court must be sure that judicial
intervention is appropriate. In authorizing notice in Hoffman-LaRoche, the Supreme Court
pointed to the systemic benefits derived from a process that permits the “efficient resolution in
one proceeding of common issues of law and fact arising from the same alleged ... activity.”
Hoffman-LaRoche, 493 U.S. at 170. “In other words, the court must be satisfied that there is a
basis to conclude that questions common to a potential group of Plaintiff would predominate a
determination of the merits of the case.” Mike v. Safeco Ins. Co. of Am., 274 F.Supp.2d 216, 220
(D. Conn. 2003). Not only must diverse members of the proposed collective action present
common questions, those common questions must have common answers that will be resolved
through the representative. Collective action is not proper if every opt-in plaintiff must testify
regarding his or her job duties. Absent the requisite commonality, “it is doubtful that § 216(b)
would further the interests of judicial economy, and it would undoubtedly present a ready
opportunity for abuse.” Horne v. United Services Auto Ass’n, 279 F.Supp.2d 1231, 1234 (M.D.

Ala. 2003).

This core principle of aggregate or representative litigation was underscored in the
Supreme Court’s landmark decision, Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011).

Although Dukes was decided under Rule 23 and the substantive claim arose under the Civil

5
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 10 of 23

Rights Act, two principles underlying that decision apply to all aggregate litigation. The first is
commonality, “which requires the identification of a common question that will generate a
common answer “apt to drive the resolution of the litigation.” Dukes, 564 U.S. at 349. Second,
the Supreme Court expressly disapproves of “trial by formula,” a phrase that encompasses trial
plans based upon sampling methodologies that prevent a defendant from litigating its statutory
defense to individual claims. /d. at 367. A plaintiffs request for judicial intervention, therefore,
must be analyzed to determine whether the specific violation of law upon which they base their
claim and the claims of all other potential opt-in Plaintiff can be resolved collectively and
consistently with these principles. See MacGregor v. Farmers Ins. Exch., 10-CV-02088, 2011
U.S. Dist. LEXIS 80361, at *13-15 (D.S.C. July 22, 2011) (relying on the decision in Dukes to
deny a motion for class notice under the FLSA because individualized inquiries would be
required). Some may argue that Dukes is irrelevant because it addresses Rule 23, not the FLSA.
However, the Second Circuit has expressly recognized that class certification under Rule 23 and
conditional certification under § 216(b) “are admittedly similar, even if the district courts may
apply a different burden of proof in assessing whether certification is appropriate at different

steps of the litigation. Myers v. Hertz Corp., 624 F.3d 537, 556 (2d Cir. 2010).

B. Plaintiff Failed to Show Sufficient Evidence of a Factual Nexus
Which Binds Them to Potential Members of the Collective
The Plaintiff failed to provide sufficient evidence of a factual nexus which binds them to
the potential members of the collective. Plaintiff submits no evidence other than her own self-
serving affidavit in an attempt to establish a factual nexus which binds them to the potential
members of the collective. At first glance, Plaintiff's affidavits appear to contain substantial

examples of other employees who were allegedly not paid properly. However, Plaintiff Yi Mei
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 11 of 23

Ke’s statements in her affidavit are notably contradicted by her allegations in the First Amended
Complaint. These contradictions indicate that Plaintiff Yi Mei Ke is not credible and made

materially false statements, and her affidavit should be disregarded.

In her affidavit Plaintiff goes into great detail as to what her wages were from January
2017 through June 2019. (Affidavit of Yi Mei Ke fff 13 - 16). These amounts or periods
internally contradictory within her Affidavit, and they were different than what she stated in the
First Amended Complaint. For example, in her Affidavit, Yi Mei Ke states that “From February
2017 to about May 2017, I was paid a flat compensation at a rate of one thousand nine hundred
dollars ($1,900.00)”. She then states in her Affidavit 4 15 that “From about April 2017 through
abouit June 2017, I was paid a monthly compensation at a rate of one thousand nine five hundred
[sic] dollars ($1950.00).” So, according to her own sworn statements, there exists a discrepancy
as to what compensation she really received for the months of April and May of 2017. Further, in
the First Amended Complaint Plaintiff alleged she started employment with Defendant JR Sushi

2 Inc in December 2016 (§ 73), but Plaintiff states her compensation started from January 2017.

Plaintiff's contradictions and inconsistencies are not just limited to her wages. In her First
Amended Complaint, Plaintiff claimed “11 full-time and 1 part-time non-managerial works”
were employed at JR Sushi 2 Inc ({ 73). In her affidavit, Plaintiff claims in the chart 14
employees ({ 22). In the First Amended Complaint, Plaintiff alleged that she started her
employment with Defendant JR Sushi 2 Inc on “December 28, 2016” (4965, 67) but Plaintiff
states under oath in her Affidavit a different date on which she began working at the restaurant:
“A JIN was not there on January 06, 2017, the date on which I began working at the
restaurant...” (944). Plaintiff repeated the date January 6, 2017 on which she began her

employment at the restaurant in many other different paragraphs of her Affidavit (426, 36, 52,

7
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 12 of 23

82, 90, 99,109, 114,118,127, 136, 14). Plaintiff is also grossly inconsistent as to time she ended
her employment with JR Sushi 2 Inc. She alleged in her First Amended Complaint, dated
January 27, 2020 that she “continues to be, employed by Defendants to work at the restaurant
‘JR Sushi 2’” (965). In her Affidavit, however, Plaintiff repeatedly states that she ended her
employment on “August 10, 2019” (§ 22, 37, 44, 53, 110, 128, 137, 146). These inconsistencies
should be weighed in determination of whether Plaintiff presented “sufficient evidence” in

support of her motion.

Further, the biggest contradiction is found within Plaintiff's Affidavit. Plaintiff claimed
that “I did not receive a paystub with my pay” (417) and “I learned that all of them suffered the
same common employment practices of the Defendants.” (22). In the same Affidavit, she states
that “I learned of LAO ER’s wage when I saw the boss writing LAO ER’s paystubs on the sable
in the basement.” (4940, 141, emphasis provided). Obviously, according to Plaintiff, there were
“naystubs” for employees, contradicting Plaintiff's statement on “same” common employment

policies of Defendant JR Sushi 2 Inc.

Furthermore, Plaintiffs affidavit is filled with conclusory, self-serving, hearsay
allegations. Plaintiff claimed that she befriended other employees who were also not paid at least
the minimum wage and were not compensated for overtime. In Affidavit of Yi Mei Ke
(Document No. 70-5, §22), Plaintiff “learned” wages of virtually all co-workers at employment
in a “conversation” (4930, 48, 56, 66, 78, 95, 104, 114, 122). The claimed conversations are
self-serving and should be viewed with serious reservation and skepticism. They do not provide
an adequate factual base for any of the claims she made about these co-workers’ work schedule,
pay rate, overtime wage, period of employment. The balance of the statements in her Affidavit
indicate that she either “cannot recall” how she learned about someone’s wage (ff, 132, 149), or

8
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 13 of 23

she “cannot estimate the total hours a co-worker had worded (4 130), or simply failed to state any
wage for an employee ({§ 124 — 132). Plaintiff's statements are conclusory or lacked a sufficient
factual foundation to support her claims. For example, Plaintiff states in her Affidavit that she
“befriended with some co-workers” (§22) and based on that, she concluded that “all of them
suffered from the same common employment practices.” ({22, emphasis added). However,
according to her, she observed at least on two different occasions (40 & 9141) that her boss was
writing up “paystubs”, which she claimed she did not receive (18), not “the same” employment
practice. There is “a consensus in this district that where a plaintiff bases an assertion of common
policy on observations of coworkers or conversations with them, he must provide a minimum
level of detail regard the contents of those conversations or observations.” Reyes v. Nidaja, LLC,
No. 14, Civ. 9812, 2015 WL4622587, at *2-3 (S.D.N.Y. August 3, 2015); Sanchez v. JMP
Ventures, L.L.C., 13 Civ. 7264 (KBF), 2014, WL 465542, at *2 (S.D.N.Y. Jan. 27,
2014)(denying conditional certification when affidavits was based on plaintiff's observations and
conversations with other employees but failed to “provide any detail as to a single such

observation or conversation” (emphasis original))

Because Plaintiff failed to proffer any baseline facts regarding her knowledge of the
hours and pay for all other employees, she falls short of meeting her burden for collective
certification as to those workers. Plaintiff did not submit sufficient evidence of a factual nexus
which binds them to the potential members of the collective. Plaintiff's allegations in her
Complaint are contradicted by her statements in the Affidavit in support of her motion
(Document No. 70-5), which is merely supported by conclusory, self-serving statements that
should not be credited. The conclusory allegations lacking factual foundation reveal the

discreditable nature of Plaintiffs testimony. Plaintiffs affidavit should not be relied upon and
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 14 of 23

allegations made therein should be disregarded. Furthermore, it is notable that Plaintiff never
addressed the specifics of the wages or employment conditions of chefs, waiting staff, delivery
staff, and packer and thus there is no clear factual nexus between Plaintiff Yi Mei Ke and

individuals in those positions.

C. Plaintiff Cannot Show that Potential Collective Members

Were Victims of a Common Policy or Plan that Violated the Law

Plaintiff did not show that potential collective members were “victims of a common
policy or plan that violated the law.” Plaintiff appears to base her knowledge on having
“befriended” (922, Affidavit) with some co-workers or even “close with” to some others. (4 105).
The named Plaintiff in this case, Yi Mei Ke allegedly held the position of “kitchen helper and
cook” (3, Affidavit). Yet the Plaintiff seeks to include in their proposed collective all
employees who are not kitchen helpers and cooks and have worked for Defendants even before
Plaintiff even started her employment. This would include sushi chefs, waiting staff, delivery
staff, and other personnel. Plaintiff has not shown that employees who held these positions were
victims of a common policy or plan that violated the law. Plaintiff claimed that she receives no
paystub with my pay” (917) and concluded that everyone else “suffered the same common
employment practices of the Defendants.” (422). But in her Affidavit, she states that she
observed her boss writing up “paystubs” for other employees ({{40, 141), a contradictory even

within the same Affidavit.

Plaintiff seeks to include in the collective tipped and non-tipped employees. Methods of
compensation for these groups of employees differed and how they were compensated is a

material issue in this case. Answering this issue will require individualized inquiry into different

10
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 15 of 23

types of employees. This individualized inquiry is not suitable for a collective action, which

seeks to use a representative to answer common questions of law and fact.

Plaintiff only alleged that the employer violated the FLSA regarding herself as a “kitchen
helper and cook”. Plaintiff never made any specific allegation regarding waiting staff, sushi
chefs, packers, or other employees. Therefore, even if the Court were to accept the allegations
made in Plaintiffs affidavits, the collective should not include any one but the kitchen helper and

cook.

Il.

THE COURT SHOULD DENY PLAINTIFF’S REQUEST FOR INFORMATION FOR
INDIVIDUALS WITH A CAUSE OF ACTION DATING BACK TO AUGUST 6, 2016
BECAUSE PLAINTIFF HAS NO STANDING TO BE A REPRESENTATIVE AND
THEIR CLAIMS ARE OUTSIDE THE STATUTE OF LIMITATIONS AND THEY
CANNOT JOIN THE COLLECTIVE

 

The statute of limitations for assertion of wage claims under the FLSA is two years from
when the cause of action accrued, unless the employer acted willfully, in which case the
limitations period is three years from when the cause of action accrued. 29 U.S.C. § 255(a). The
statute of limitations continues to run through the notice and opt-in period; potential Plaintiff
must opt-in to the collective action to toll the statute of limitations. Hoffman v. Sbarro, 982

F.Supp. 249, 260 (S.D.N.Y. 1997).

As Plaintiff’s alleged period of employment in this action started in December 2016 (965,
First Amended Complaint), Plaintiff has no standing to be representative for potential plaintiffs
who might opt-in and whose employment period dated back to August 6, 2016, prior to the
Plaintiff's commencement of her own employment with JR Sushi 2 Inc. If the court were to

approve Plaintiff's request, it would in effect permit Plaintiff to a representative of those

11
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 16 of 23

potential plaintiffs who were employed by Defendant JR Sushi 2 Inc before Plaintiff herself

started her employment with the same employer.

The Plaintiff's Motion made requests that are affected by the statute of limitations. The
Plaintiff requested a Microsoft Excel file containing contact information of current and former
employers dating back to August 6, 2016. Notice of Pl.’s Mot. §(2). Plaintiff also asked the
court to issue a Notice of Pendency addressed to current and former employees dating back to
August 6, 2016. /d.; Pl’s Mot. (8) and Exhibit 3 Proposed Notice of Pendency and Consent to
Sue Form. An individual whose cause of action accrued on August 6, 2016 would have had to
bring his or her claim by August 6, 2019, at the latest. If the court approves Plaintiff's request
for the Microsoft Excel file and Notice of Pendency, it will result in solicitation of expired
claims. Therefore, the court should deny Plaintiffs request for the Microsoft Excel file and
Notice of Pendency from August 6, 2016. If the Court were to grant Plaintiff's motion, Plaintiff
shall not be entitled to employees’ information more than two years from the date of the granting

of such motion.

Ill.
EQUITABLE TOLLING OF THE STATUTE OF
LIMITATIONS IS NOT APPROPRIATE IN THIS CASE
The statute of limitations for assertion of wage claims under the FLSA is two years
unless the employer acted willfully, in which case the limitations period is three years. 29
U.S.C. § 255(a). Equitable tolling allows courts to extend the statute of limitations to avoid
inequitable circumstances. Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir. 1996). The doctrine

was developed to address situations in which fraudulent or other conduct concealed the existence

of aclaim. See, e.g., Cerbone v. International Ladies’ Garment Workers’ Union, 768 F.2d 45,

12
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 17 of 23

48 (2d Cir. 1985). A litigant is entitled to equitable tolling of a statute of limitations only if the
litigant establishes two elements: “(1) that he has been pursuing his rights diligently, and (2) that
some extraordinary circumstance stood in his way and prevented timely filing.” Holland v.
Florida, 560 U.S. 631, 649 (2010). The plaintiff has the burden of showing that equitable tolling

is warranted. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

Plaintiff has not satisfied either of the elements set forth by the Supreme Court to justify
equitable tolling. Plaintiff has not pointed to any extraordinary circumstances standing in the
way of timely filing. There is no showing that Defendants will interfere with the exercise of any
potential plaintiff's rights under the FLSA during the opt-in period. Plaintiff's motion is
supported exclusively by her own self-serving Affidavit. Not even one purported class member
submitted an affidavit to show that he has pursued his claim diligently, particularly some of the
class members are claimed to have “befriended” (43) or “close” (105). Since the filing of her
initial complaint in August, 2019, no one else opted-in over nine ensuing months. As a result,
some class members’ claim may have been time-barred. Plaintiff has not articulated why a
potential class member who acts diligently might nevertheless fall outside the statute of
limitations period. In fact, the notice period aids potential opt-in Plaintiff by notifying them of
potential claims against a defendant and providing an opportunity to preserve their claim by
joining the collective. Therefore, the Court should not grant equitable tolling for the opt-in

period.

IV.
PLAINTIFF’S PROPOSED NOTICE OF PENDENCY IS IMPROPER

Defendants object to Plaintiff's proposed Notice of Pendency as attached to Plaintiffs

motion on multiple grounds. As set forth above, Defendants object to the class that Plaintiff seek

13
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 18 of 23

to represent and the time period Plaintiff seek to cover. However, if certification is granted,

Plaintiff's Notice is improper in several ways.

First, Plaintiff's counsel should be required to provide precise information regarding their
fees and costs. Specifically, Plaintiff's counsel should be required to disclose the fee
arrangement with Plaintiff, as well as the percentage of any recovery that would be paid as
attorney fees from any recovery by opt-in Plaintiff. See Fasanelli v. Heartland Brewery, Inc.,
516 F.Supp.2d 317, 324 (S.D.N.Y. 2007) (holding that final notice must include statement
regarding the fee arrangement agreed to by the named plaintiff and his attorneys, because such
arrangement could have an impact on any recovery by opt-in Plaintiff). Plaintiff's counsel
should specify how costs will be paid. In its current form, the Notice states that Plaintiff's
counsel will “will not receive any fee” “if there is no settlement or money judgment”. Notice of
Pendency 9. However, there is no mention of how costs will be handled in the event of a
judgment against Plaintiff. In addition, Plaintiff's counsel does not explain in any detail the
costs and expense that may be incurred in the lawsuit, including paper discovery, depositions of
named Plaintiff, the Defendants, and/or opt-in Plaintiff, motion practice, and trial. The language

in the Notice must provide potential opt-in Plaintiff with sufficient information regarding the

attorney-client relationship they may be engaging in, and the Notice falls short in that regard.

Further, the proposed Notice directs potential Plaintiff to mail an opt-in form to
Plaintiff's counsel. The opt-in should instead be mailed to the Clerk of Court. Notice of
Pendency 7. Requiring potential opt-ins to mail the form to Plaintiff’s counsel discourages
potential Plaintiff from retaining their own counsel, which potential Plaintiff should be free to do
without undue influence from Plaintiff's counsel. See Lujan v. Cabana Management, Inc., 2011

WL 317984, at *13 (E.D.N.Y. Feb. 1, 2011) (reasoning that mailing opt-in forms to Plaintiff's

14
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 19 of 23

counsel “implicitly discourages opt-in Plaintiff from selecting other counsel,” altering notice to
direct opt-in Plaintiff to mail forms to the Court) (citing Bowens v. Atl. Maint. Corp., 546
F.Supp.2d 55, 84-85 (E.D.N.Y. 2008); Iriarte v. Redwood Deli & Catering, Inc., No. 07-CV-
5062 (FB)(SMG), 2008 WL 2622929, at *4 (E.D.N.Y. June 30, 2008); Guzman v. VLM, Inc.,

No. 07-CV-1126 (JG)(RER), 2007 WL 2994278, at *5-6 (E.D.N.Y. Oct. 11, 2007).

Furthermore, the Notice is addressed to individuals who worked for Defendants dating
back to August 6, 2016. Notice of Pendency Page 2. Claims arising from a cause of action
dating that far back are outside the statute of limitations. The notice should only be addressed to

individuals with timely claims in the past two years.

Fourth, a 90-day opt-in period is excessive. Plaintiff's proposed Notice gives potential
collective members 90 days from the date the notice is sent out to respond. Notice of Pendency
Page 3. Courts handling FLSA collective actions generally provide opt-in periods of 60 days.
Martin v. Sprint/United Management Company, No. 15 Civ. 5237 (PAE), 2016 WL 30334, at
*17 (S.D.N.Y. Jan. 01, 2016); See, e.g., Lassen v. Hoyt Livery Inc., No. 3:13-cv-01529 (JAM),
2014 WL 4638860, at *7 (D. Conn. Sept. 17, 2014) (ordering a 60 day opt-in period absent a
showing that there will be unusual difficulties locating or contacting potential opt-in Plaintiff);
Marsh y. Tauck Inc., No. 3:04CV220 (WWE), 2005 WL 1221626, at *1 (D. Conn. June 9, 2005)
(Ordering a 60 day opt-in period); Diaz v. S & H Bondi’s Department Store, Inc., No. 10 Civ.
7676 (PGG), 2012 WL 137460, at *8 (S.D.N.Y. Jan. 18, 2012) (Ordering sixty-day opt-in
period and remarking that many courts in the district have set a sixty-day period). While some
courts have issued ninety-day opt-in periods, such rulings have generally been on consent or
where special circumstances indicate that an extend opt-in period is appropriate. See In re Milos

Litig., No. 08 Civ. 6666(LBS), 2010 WL 199688, at *2-3, (S.D.N.Y. Jan.11, 2010) (90 days);

15
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 20 of 23

Fang v. Zhuang, No. 10-CV-1290 (RRM)(JMA), 2010 WL 5261197, at *4 (E.D.N.Y. Dec. 1,
2010) (providing for ninety day period “in light of the frequent, long-term international travel of

many of the prospective Plaintiff’).

Plaintiff has not claimed there will be difficulty locating or contacting prospective
Plaintiff during the opt-in period. Defendants have not consented to a ninety-day opt-in period.
Nothing in the record indicates that there should be any difficulty during the opt-in period to
warrant a 90-day opt-in period. Considering this, a ninety-day opt-in period is excessive.
Defendants maintain that conditional certification is unwarranted, but in the event the Court
grants Plaintiff's Motion for Conditional Certification, the opt-in period should be reduced to

sixty days, in conformity with standard court practice.

V.
AN ORDER TO PUBLISH THE NOTICE OF PENDENCY IN AN
ABBREVIATED FORM AT DEFENDANTS’ EXPENSE WOULD BE IMPROPER
Plaintiff's motion asks the court for permission to publish the Notice of Pendency in an

abbreviated form to be approved by the Court, at Defendants’ expense by social media and by
publication in newspaper should Defendants fail to furnish a complete Excel list or more than
20% of the notice be returned as undeliverable with no forwarding address to be published in
English and Chinese. Notice of Pl’s Mot. J8. First-class mail and in-store posting are sufficient
to provide notice to potential opt-in class members. Trinidad v. Pret A Manger (USA) Ltd., 962
F.Supp.2d 545, 565 (S.D.N.Y. 2013); Rubery v. Buth-Na-Bodhaige, Inc., 569 F.Supp.2d 334,
338 (W.D.N.Y. 2008) (ordering only mailed and posted notice where “plaintiff made no showing

that would justify going beyond the belt-and-suspenders approach of utilizing both mailed and

16
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 21 of 23

posted notices, and requiring defendants to further notify its employees via company e-mail and
newsletter publications); Sherril v. Sutherland Global Services, Inc., 487 F.Supp.2d 344, 351
(W.D.N.Y. 2007) (finding a proposal to e-mail, physically post, mail, and publish notice in an
employee newsletter to be “broader than necessary”). In Sutherland, the court is concerned with
striking a balance between “ensuring adequate notification, while also minimizing any

disturbance to Sutherland’s workplace.” Sutherland, 487 F.Supp.2d at 351.

Plaintiff has not made a showing that would justify “going beyond the belt and
suspenders approach of utilizing both mailed and posted notices.” There is no indication in
Plaintiffs memorandum of law in support or the record that posted and mailed notices would not
suffice. Alternatively, requiring extra steps such as publication in a newspaper or periodical
would be incredibly disruptive to Defendant’s workplace and would have very little effect on
providing notice to potential Plaintiff. Defendants own a small restaurant that employs
approximately 11 at a time. It is doubtful published notice would reach such a small subset of
the population. In addition, Plaintiff has not provided a justification for publication of notice at
Defendants’ expense. Plaintiff's request to publish notice is unnecessary and should not be
granted.

V.

PUBLICATION AND DISTRIBUTION OF AN OPT-IN NOTICE
VIA ELECTRONIC MEDIA IS OVERBROAD AND IMPROPER

Plaintiff's motion seeks authorization to distribute an opt-in notice via electronic media.
First, Plaintiff request authorization to disseminate notice of this matter via mail, email, text
message, website or social media messages, chats, or posts, to all members of the putative class.

Notice of Pl’s Mot. 93. Second, Plaintiff's motion seeks authorization to publish a full opt-in

17
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 22 of 23

notice on Plaintiff's counsel’s website. Notice of Pl’s Mot. §5. Third, Plaintiff's motion seeks
authorization to publish a short form of the notice to social media groups. Notice of Pls’ Mot. §6.

Plaintiff's requests are overbroad and improper.

This exact issue was discussed in Mark v Gawker Media LLC, 24 Wage & Hour Cas 2d
(BNA) 991 (SDNY Mar. 5, 2015). In that case, the Court approved Plaintiff use of social media
to disseminate notice to potential class members but required Plaintiff to submit proposals as to
the methodology prior to final approval by the Court. Plaintiff submitted proposals wherein they
would post notices on websites such as Reddit and Tumblr. The Court denied this proposal
stating that posting on these websites “lacks any realistic notion of specifically targeting its
notice to individuals with opt-in rights, and instead would call attention to the lawsuit mostly of
individuals with no material connection to the lawsuit whatsoever. The purpose of the FLSA
notice is to notify and inform those eligible to opt in to the collective action. It is not to advertise
the alleged violations by Defendants.” /d. The Court went on to discuss Plaintiff's proposed use
of Twitter, LinkedIn and Facebook stating:
“Plaintiff's proposed use of Twitter, LinkedIn, and Facebook is also overbroad. The
Court approved use of social media notice on the understanding that such notice would
effectively mirror the more traditional forms of notice being used in this case. This
generally means that it expected the notice to contain private, personalized notifications
sent to potential Plaintiff whose identities were known and would may not be reachable
by other means. To the extent that Plaintiff's proposals are shot through with attempts to
send public-facing notices—such as general tweets rather than direct messages, or

publicly accessible groups—they cease to parallel the other forms of notice that the Court
has already approved.”

Id.

Plaintiff's requests here are similar to those which were rejected by the court in Mark v.
Gawker Media LLC. Plaintiff's requests do not mirror those of more traditional forms of notice.

18
Case 1:19-cv-07332-PAE-BCM Document 73 Filed 06/23/20 Page 23 of 23

Plaintiff's proposed disseminations are not tailored to target specified known individuals. As a
result, Plaintiff's proposed publications would not specifically target potential opt-in individuals,
but instead would only serve to advertise alleged violations of Defendants in a manner extremely
prejudicial to Defendants, contrary to the purpose of FLSA notice requirements set forth by the
court in Mark v. Gawker Media LLC. All of Plaintiff's requests to disseminate notice through

electronic media should be denied in their entirety.

CONCLUSION
For the reasons set forth above, Defendants respectfully request that this Court deny

Plaintiff's Motion in its entirety.

Dated: June 23, 2020
New York, New York

By: /s/ Yi Lin
Yi Lin
86 Bowery, 2"! Floor
New York, New York 10013
(212) 964-5339
Email: yilinlaw(@yahoo.com
Attorney for Defendants
JR Sushi 2 Inc, Kai Tung Wang
And Xin Wang

19
